


110 HCON 430 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 430
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Hastings of
			 Florida submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  policy (popularly known as the Stimson Doctrine) of the United
		  States of not recognizing territorial changes effected by force, should
		  continue to be the guiding foreign policy of the United States in diplomatic
		  discourse.
	
	
		Whereas the former Secretary of State, Henry Stimson,
			 declared in 1932 that the United States would not recognize territorial changes
			 effected by force following the seizure of Manchuria by Japan;
		Whereas this doctrine of non-recognition became known as
			 the Stimson Doctrine;
		Whereas the United States properly applied the doctrine of
			 non-recognition in 1940 to the countries of Estonia, Latvia, and Lithuania and
			 every Presidential administration of the United States honored this doctrine
			 until independence was restored to those countries in 1991;
		Whereas article 2, paragraph 4 of the Charter of the
			 United Nations demonstrates a wider application of the Stimson Doctrine,
			 stating that “All Members shall refrain in their international relations from
			 the threat or use of force against the territorial integrity or political
			 independence of any State, or in any other manner inconsistent with the
			 Purposes of the United Nations.”;
		Whereas principle III of the Helsinki Final Act of 1975
			 states that The participating States regard as inviolable all one
			 another’s frontiers as well as the frontiers of all States in Europe and
			 therefore they will refrain now and in the future from assaulting these
			 frontiers.;
		Whereas principle IV of the Helsinki Final Act of 1975
			 states that The participating States will respect the territorial
			 integrity of each of the participating States. Accordingly, they will refrain
			 from any action inconsistent with the purposes and principles of the Charter of
			 the United Nations against the territorial integrity, political independence or
			 the unity of any participating State, and in particular from any such action
			 constituting a threat or use of force.; and
		Whereas the principles of inviolability of borders and
			 territorial integrity in the purposes and principles of the Charter of the
			 United Nations serve to preserve political stability among countries while
			 still protecting the legitimate aspirations of the peoples of the world: Now,
			 therefore, be it
		
	
		That Congress—
			(1)reaffirms the continued validity and
			 appropriateness of the principles of inviolability of the borders and
			 territorial integrity of countries as a vital instrument of the foreign policy
			 of the United States (popularly known as the Stimson
			 Doctrine);
			(2)calls upon the
			 President to declare unequivocally that the United States does not, and will
			 not, recognize territorial changes effected by force alone;
			(3)calls upon the
			 countries of the world to strive to preserve the principles of inviolability of
			 borders and territorial integrity as a means of preserving political stability
			 among countries while still protecting the legitimate aspirations of the
			 peoples of the world;
			(4)condemns the violation of the principle of
			 territorial integrity that occurred during August and September of 2008, as a
			 result of Russia’s armed incursion into the sovereign country of Georgia; and
			(5)urges Russia to
			 withdraw its recognition of South Ossetia and Abkhazia as independent countries
			 and to refrain from acts and policies that undermine the principle of
			 inviolability of borders and territorial integrity.
			
